Name: Commission Regulation (EEC) No 1241/88 of 5 May 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/22 Official Journal of the European Communities 6. 5. 88 COMMISSION REGULATION (EEC) No 1241/88 of 5 May 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1 ), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No, 4018/87 (9), as last amended by Regulation (EEC) No 1196/88 (,0) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (,3) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 6 May 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Article 2 This Regulation shall enter into force on 6 May 1988 . (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 377, 31 . 12. 1987, p . 30 . 0 OJ No L 164, 24. 6. 1985, p. 11 . b) OJ No L 88, 1 . 4. 1988, p. 6. h OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 176, 1 . 7. 1987, p.' 30. 0 OJ No L 183, 3 . 7. 1987, p. 14. (') OJ No L 183, 3 . 7. 1987, p. 16. 0 OJ No L 378, 31 . 12. 1987, p. 27. H OJ No L 111 , 30 . 4. 1988, p. 93. (") OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,2j OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p . 18 . No L 118/236. 5. 88 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 5 . 1st period 6 2nd period ?(  ) 3rd period «(') 4th period 9 (') 5th period 10 (') 1 . Gross aids (ECU):  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,080 24,985 21,658 21,319 21,319 21,319 2. Final aids : I-I\ II|||| (a) Seed harvested and processed in : || ||II||  Federal Republic of Germany (DM) 60,85 60,63 51,47 50,77 50,77 51,08  Netherlands (Fl) 67,61 67,36 57,89 57,12 57,12 57,42  BLEU (Bfrs/Lfrs) 1 202,13 1 197,55 1 037,51 1 020,49 1 020,49 1 015,58  France (FF) 181,79 181,04 155,71 152,55 152,55 153,27  Denmark (Dkr) 216,92 216,07 186,84 183,82 183,82 181,99  Ireland ( £ Irl) 20,205 20,122 17,330 17,001 17,001 16,919  United Kingdom ( £) 15,203 15,132 12,904 12,654 12,654 12,524  Italy (Lit) 38 108 37 943 32 426 31 662 31 662 31 456  Greece (Dr) 2 333,20 2 311,05 1 822,41 1 746,04 1 746,04 1 676,71 (b) Seed harvested in Spain and processed : V  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 826,08 3 811,42 3 297,01 3 231,47 3 231,47 3 201,39 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 807,93 4 784,28 4 199,28 4 118,46 4 118,46 4 071,29 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 118/24 Official Journal of the European Communities 6. 5. 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 5 2,500 2,500 27,580 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 (') 5th period loo 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 27,485 24,158 23,819 23,819 23,819 66,59 57,37 56,68 56,68 56,98 74,04 64,51 63,73 63,73 64,04 1 317,71 1 157,68 1 140,65 1 140,65 1 135,75 199,73 174,40 171,24 171,24 171,96 237,96 208,73 205,70 205,70 203,88 22,201 19,409 19,080 19,080 18,997 16,773 14,544 14,294 14,294 i 4,1 64 41 935 36 418 35 655 35 655 35 449 2 631,90 2 143,26 2 066,89 2 066,89 1 997,56 385,53 385,53 385,53 385,53 385,53 4 196,95 3 682,54 3 617,01 3 617,01 3 586,93 429,31 429,31 429,31 429,31 429,31 5 213,59 4 628,60 4 547,77 4 547,77 4 500,61 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 66,81 74,29 1 322,30 200,48 238,80 22,284 16,843 42 101 2 654,05 385,53 4 211,61  in Portugal (Esc)  in another Member State (Esc) 429,31 5 237,24 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 6. 5. 88 Official Journal of the European Communities No L 1 18/25 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 5 1st period 6 2nd period 7 3rd period 8 (') 4th period 9 ( «) 1 . Gross aids (ECU) : I I  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,385 34,313 34,241 30,786 30,786 2. Final aids : IIIIl l (a) Seed harvested and processed in (2) : I I l l l  Federal Republic of Germany (DM) 83,20 83,03 82;88 73,17 73,17  Netherlands (Fl) 92,57 92,38 92,19 82,24 82,24  BLEU (Bfrs/Lfrs) 1 648,87 1 645,40 1 641,92 1 475,10 1 475,10  France (FF) 250,48 249,91 249,06 222,63 222,63  Denmark (Dkr) 297,97 297,33 296,69 266,42 266,42  Ireland ( £ Irl) 27,843 27,780 27,714 24,799 24,799  United Kingdom ( £) 21,116 21,063 21,010 18,731 18,731  Italy (Lit) 52 671 52 544 52 271 46 540 46 540  Greece (Dr) 3 391,79 3 373,28 3 326,89 2 861,16 2 861,16 (b) Seed harvested in Spain and processed : \ I I  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 4 072,17 4 061,06 4 048,47 3 500,65 3 500,65 (c) Seed harvested in Portugal and processed : \ I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 790,51 6 769,81 6 751,78 6 119,69 6 119,69  in another Member State (Esc) 6 593,97 6 573,86 6 556,36 5 942,56 5 942,56 3. Compensatory aids : - l  in Spain (Pta) 4 028,65 4 017,54 4 004,95 3 456,57 3 456,57 4. Special aid : l  in Portugal (Esc) ' 6 593,97 6 573,86 6 556,36 5 942,56 5 942,56 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,075200 2,070340 2,065360 2,060640 2,060640 2,046440 Fl 2,327490 2,323400 2,319110 2,314670 2,314670 2,301970 Bfrs/Lfrs 43,411700 43,405700 43,392800 43,372600 43,372600 43,337300 FF 7,048300 7,060950 7,073130 7,085980 7,085980 7,120570 Dkr 7,990720 8,014000 8,038920 8,056750 8,056750 8,118700 £Irl 0,777644 0,777861 0,778311 0,778498 0,778498 0,779927 £ 0,661248 0,662705 0,663998 0,665313 0,665313 0,669538 Lit 1 543,61 1 548,12 1 554,00 1 559,86 1 559,86 1 576,72 Dr 166,47300 167,63500 169,02200 170,29700 170,29700 175,11600 Esc 169,85200 170,70600 171,42900 172,31000 172,31000 175,10100 Pta 137,12500 137,58300 137,99100 138,44400 138,44400 139,86200